Citation Nr: 1013806	
Decision Date: 04/12/10    Archive Date: 04/29/10

DOCKET NO.  05-01 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability, to include post traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for bilateral ankle 
disabilities.

3.  Entitlement to service connection for bilateral knee 
disabilities.

4.  Entitlement to service connection for residuals of 
frostbite of the feet. 


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from May 1980 to April 
1989.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision.

In a July 2007 decision, the Board denied the Veteran's claim 
for service connection for PTSD and remanded the claims for 
service connection for bilateral ankle disabilities, 
bilateral knee disabilities and residuals of frostbite of the 
feet for additional development.  The Veteran appealed the 
denial of service for PTSD decision to the United States 
Court of Appeals for Veterans Claims (Court).  In a 
Memorandum Decision issued in June 2009, the Court vacated 
the Board's July 2007 decision and remanded the matter to the 
Board for actions consistent with its decision. 

Pursuant to 38 U.S.C.A. § 7107 (West 2002 & Supp. 2009) and 
38 C.F.R. § 20.900(c) (2009), the Board has granted a motion 
for advancement on the docket in this case.

At the April 2007 hearing before the undersigned, the Veteran 
submitted additional evidence and waived review of the 
evidence by the RO.  38 C.F.R. § 20.1304. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The June 2009 Memorandum Decision found that when 
adjudicating the psychiatric disability claim, the Board 
considered service connection for PTSD, but did not 
explicitly address any other psychiatric assessment of 
record.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the 
United States Court of Appeals for Veterans Claims (Court) 
the Board erred in not considering the scope of the Veteran's 
claim for service connection for PTSD as including any mental 
disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record (in that case, diagnoses of 
anxiety disorder and schizoid disorder).  

In the instant case, the record includes psychiatric 
diagnoses of record other than PTSD.  The VA treatment 
reports show diagnoses of psychosis not otherwise specified, 
depressive disorder not otherwise specified and adjustment 
disorder.  Given the other psychiatric diagnoses of record, 
the Board finds that, consistent with the ruling in Clemons 
and the instructions of the June 2009 Memorandum Decision, 
the Veteran's appeal for service connection for psychiatric 
disability must be broadly construed to encompass both claims 
for service connection for PTSD and for psychiatric 
disability other than PTSD, to include depressive disorder.  

As the RO has not addressed the matter of service connection 
for psychiatric disability other than PTSD, that matter is 
being remanded for RO consideration of the matter, in the 
first instance, to avoid any prejudice to the Veteran.  
Moreover, further medical opinion that addresses the 
relationship, if any, between each diagnosed psychiatric 
disability and service would be helpful in resolving the 
expanded claim on appeal.  See 38 U.S.C.A. § 5103A(d)(2) 
(West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2009); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Regarding the remaining issues on appeal, where the remand 
orders of the Board are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  Under 38 U.S.C.A. 
§5103A, VA must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim.  In the July 2007 Remand, the Board asked that the 
Veteran be accorded VA examinations to determine the nature, 
extent, and etiology of his bilateral ankle disabilities, 
bilateral knee disabilities and residuals of frostbite of the 
feet.  

A review of the file shows that, to date, the Veteran has not 
been scheduled for, or undergone VA examinations for these 
disabilities.

As there is nothing in the claims file indicating that the 
requested examinations were scheduled, the Board is compelled 
to again remand these claims for compliance with the 
instructions in the Board's July 2007 remand. 

The RO should make an attempt to obtain the Veteran's VA 
treatment records dated from March 2007.  VA has a duty to 
seek these records.  38 U.S.C.A. § 5103A(b)(1). 

The RO should take appropriate steps to contact the Veteran 
by letter and request that he provide sufficient information, 
and if necessary, an updated authorization, to enable the RO 
to obtain any pertinent treatment records showing treatment 
of psychiatric disorders from January 2006 to January 2009 
from the Jamaica Plains Hospital located at 150 S. Huntington 
Avenue, Boston, MA, 02130.       

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO should take appropriate steps 
to obtain all records of the Veteran's 
treatment of psychiatric disorders from 
the VA Healthcare System dated from March 
2007.     

2.  The RO should ask the Veteran to 
provide a signed authorization to enable 
VA to obtain treatment records from 
Jamaica Plains Hospital located at 150 S. 
Huntington Avenue, Boston, MA, 02130.  If 
the Veteran provides the completed 
authorizations, request legible copies of 
all pertinent clinical records for 
treatment from January 2006 to January 
2009 and incorporate the records into the 
Veteran's claims file.  

3.  The Veteran should be scheduled to 
undergo a VA psychiatric examination.  
The claims folder, to include a copy of 
this Remand, must be made available to 
and reviewed by the examiner prior to 
completion of the examination report, and 
the examination report must reflect that 
the claims folder was reviewed.  Any 
indicated studies should be performed.

The examiner should note any psychiatric 
disabilities currently shown.  In 
addition, the examiner must comment on 
the approximate date of onset and 
etiology of any diagnosed psychiatric 
disability as shown by the evidence of 
record, and in so doing, the examiner 
should attempt to reconcile the multiple 
psychiatric diagnoses and/or assessments 
of record based on his/her review of all 
of the evidence of record.

For each currently shown psychiatric 
disability, other than PTSD, the examiner 
should provide an opinion as to whether 
there is a 50 percent probability or 
greater that such disability is related 
to service.  The examiner should 
reconcile any opinion with the service 
treatment records and post service 
evidence.

If a diagnosis of PTSD is made, and if 
the RO determines that any additional 
evidence establishes the existence of a 
stressor(s), the RO must specify for the 
examiner what, if any, stressor(s) that 
it has determined are established by the 
record and the examiner must be 
instructed that only those events may be 
considered for the purpose of determining 
whether the Veteran was exposed to a 
stressor in service.

The examiner should then specify (1) 
whether the alleged stressor found to be 
established by the record by the RO was 
sufficient to produce PTSD; (2) whether 
the remaining diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied; and (3) whether there is a 
link between the current symptomatology 
and the inservice stressors found to be 
established by the record by the RO and 
found to be sufficient to produce PTSD by 
the examiner.

A complete rationale should be given for 
all opinions and conclusions expressed. 

4.  Schedule the Veteran for a VA 
orthopedic examination to determine the 
current nature and likely etiology of the 
claimed knee and ankle disabilities.  The 
claims folder and a copy of this remand 
must be provided to the examiner in 
connection with the examination.  Based 
on the examination and review of the 
claims folder, the examiner should offer 
an opinion as to the following:

(a) whether any currently diagnosed ankle 
disability is at least as likely as not 
related to service, to include the 
claimed in-service ankle injuries.  (b) 
whether any currently diagnosed knee 
disability is at least as likely as not 
related to service.  If not, the examiner 
should opine whether any currently 
diagnosed knee disability is at least as 
likely as not caused or aggravated by any 
currently diagnosed ankle disability.

The examiner should offer a complete 
rationale for any opinion provided.

5.  Schedule the Veteran for a VA Cold 
Injury examination to determine the 
nature and etiology of any cold injury to 
the feet.  The claims folder and a copy 
of this remand must be provided to the 
examiner in connection with the 
examination.  The physician should 
provide a diagnosis of the Veteran's 
current residuals of a cold injury, if 
any.  The physician should also provide 
an opinion as to whether there is at 
least as likely as not that any currently 
demonstrated residuals of a cold injury 
are related to service.

The examiner should offer a complete 
rationale for any opinion provided.

6.  Thereafter, the RO should again 
review the Veteran's claims.  If any 
benefit sought on appeal remains denied, 
the Veteran and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. L. KRASINSKI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



